Citation Nr: 1337011	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the RO.

In August 2013, the Veteran withdrew his request for a hearing with the Board.  See 38 C.F.R. § 20.704(e) (2012).  

The VBMS and Virtual VA folders have been reviewed.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is shown as likely as not to be so helpless as to be in the need of regular aid and attendance due to service-connected disabilities.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of special monthly compensation based on the need for regular aid and attendance due to service-connected disability are met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352(a) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

To the extent that the action taken hereinbelow is favorable to the Veteran, a detailed discussion regarding VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Analysis

In March 2010, the RO denied the Veteran's claim for special monthly compensation based on aid and attendance.  The Veteran disagreed with the decision and perfected this appeal.  

Special monthly compensation is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

The Veteran is currently service connected for posttraumatic stress disorder (PTSD) (rated at 100 percent); gunshot wound abdomen with resection of ileum (rated at 40 percent); gunshot wound right thigh (rated at 30 percent); gunshot wound abdominal wall with scars (rated at 30 percent); and gunshot wound dorsum of penis with impotency (rated as noncompensable).  

The Veteran is also in receipt of special monthly compensation at the (k) rate based on loss of use of a creative organ; and at the (s) rate based on being statutory housebound (PTSD rated 100 percent and additional service-connected disabilities independently ratable at 60 percent).  

The Veteran contends that his service-connected disabilities are of such severity that he needs aid and attendance.  

A December 3, 2009 VA social work psychosocial assessment summarizes the Veteran's adjustment to a community living center at the VA Medical Center.  It was noted that the Veteran was alert and oriented, but needed supervision with personal care and uses an electric wheelchair for mobility.  He reported having occasional episodes of depression related to his current situation and expressed a desire to return home.  The social worker was going to work with the family to discuss future discharge plans.  

A Medical Statement for Consideration of Aid and Attendance was completed by a VA nurse practitioner on December 17, 2009.  Diagnoses were: (1) chronic kidney disease stage III; (2) diabetes mellitus; (3) PTSD; (4) hyperlipidemia; (5) mechanical aortic valve; (6) chronic anticoagulation; (7) coronary artery disease; (8) hypertension; and (9) mild dementia.  

The Veteran was noted to be able to walk unaided less than 100 feet and to use a power chair.  He was able to feed and dress himself, but needed assistance with bathing and showering.  He was able to care for the needs of nature and was only able to travel locally.  He was not blind or confined to his bed.  He did not have partial or complete loss of use of either upper extremity, but did have partial loss of use of the lower extremity.  He could not leave the home without assistance or live on his own.  He had limited ability to protect himself from the daily environmental hazards of ordinary living.  

The examiner further stated that the Veteran required anticoagulation for life and did not take his medications reliably.  He was at very high risk for falls, and anticoagulation increased the risk of serious injury or death.  

On review, the Veteran is not shown to be bedridden.  In determining whether there is a need for aid and attendance, the Board notes that the Veteran is able to complete some activities of daily living by himself.  Clearly, he also requires supervision for many of his basic activities, is unable to live by himself, and is limited in his ability to protect himself from the hazards incident to daily living.  Thus, on this record, the Veteran is shown to need for the regular aid and attendance of another person.  

The Board must determine whether such need is caused by his service-connected disabilities.  As set forth, the Veteran has multiple disabilities, both service-connected and nonservice-connected.  The service-connected disabilities in this regard are shown to cause both mental and physical impairment.  The nonservice-connected disabilities appear significant as well.

The aid and attendance examination did not specify which disabilities necessitated the need for assistance.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition). 

In resolving all reasonable doubt in the Veteran's favor, the evidence of record is found to show that the Veteran as likely as not is so helpless as to be in need of regular aid and attendance due to his service-connected disabilities, including PTSD rated as 100 percent disabling.  See 38 C.F.R. §§ 3.102, 3.352(a).


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


